DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nanver (EP 2346094 A1).
Regarding claim 1, Nanver teaches a detector comprising:
A semiconductor structure having a p-n junction (PIN photodiode, Abstract; p-n junction is defined in the current application to comprise a PIN junction, [0047] of current specification);
A top electrode (anode) the p-n junction, the top electrode providing an active area for detecting electrons ([0022]), the top electrode including a doped layer (boron layer 118; according to the current specification, [0051], a pure boron layer is a doped layer) and a buried portion (diffusion layers 120 and 122) at least partially beneath the doped layer.
Nanver does not state that the buried portion is configured to reduce a series resistance of the top electrode.  However, the structure of the buried portion of Nanver is equivalent to the claimed structure and therefore implicitly has the same properties of reducing a resistance of the doped layer that is above it (due to the conductivity of the buried layer).
Regarding claim 2, Nanver teaches that the detector is configured for on-axis operation in a scanning electron microscope inspection system (Abstract), and the semiconductor structure has a hole (112) through which a scanning beam is passed to a target.
Regarding claim 3, Nanver teaches that the buried portion is configured to reduce the series resistance of the top electrode without changing the active area provided for detection (i.e. the buried layer does not affect the area of the detector layer above it).
Regarding claim 4, Nanver teaches that the semiconductor structure is a silicon-based semiconductor structure (silicon substrate, [0011]), the top electrode is an anode electrode (p-doped layer), and the doped layer is doped with a p-type dopant (p-diffusion layer, [0011]).
Regarding claim 5, Nanver teaches that the buried portion of the top electrode is formed by a thermal treatment of a dopant of the same type as the doped layer (p type diffusion layer formed at high temperature, [0048]).
Regarding claim 7, Nanver teaches that the p-type dopant of the doped layer includes boron (from boron layer 118).
Regarding claim 13, Nanver teaches a top electrode metal contact (aluminum tracks 130) disposed over a perimeter of the semiconductor structure (tracks 208 at edges of detectors 202, 204, fig. 2) and partially overlapping the doped layer of the top electrode (fig. 4) wherein the buried portion of the top electrode reduces the series resistance of the top electrode (as discussed with respect to claim 1, above) to facilitate current generated by the p-n junction from the detecting of the electrons or the electromagnetic radiation to be available at the top electrode metal contact.
Regarding claim 14, Nanver teaches a capping layer (aluminum layer 130) disposed over the doped layer.
Regarding claim 15, Nanver teaches that the capping layer is a conductive layer.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nanver in view of van Veen (US 20160056015 A).
Regarding claim 6, Nanver teaches that the dopant used to form the buried portion of the top electrode is deposited onto the semiconductor structure ([0093]).
Nanver does not teach that the deposition is chemical vapor deposition.
Van Veen teaches forming a boron layer on a sensor by chemical vapor deposition ([0052]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nanver to have the boron deposited by CVD, a matter of selecting a known method of forming a thin, uniform boron layer in a controllable manner (van Veen, [0052]) with no unexpected result.
 Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nanver in view of Sakamoto (JP 2003282017 A).
Regarding claim 8, Nanver teaches that the semiconductor structure is a silicon based semiconductor structure.
Nanver does not teach that the top electrode is a cathode electrode, and the doped layer is doped with a n-type dopant.
	Sakamoto teaches an electron detector which has a surface of an n-type layer (Abstract), i.e. a cathode with an n-type dopant.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nanver to have the n-type surface of Sakamoto, as a matter of selecting the other type of dopant to be exposed to the particles to be detected (i.e. flipping the structure of the p-i-n diode of Nanver) which as taught by Sakamoto will still allow electrons to be detected with no unexpected result.
Regarding claim 9, Nanver teaches that the buried portion of the top electrode is formed by a thermal treatment of a dopant of the same type as the doped layer (p type diffusion layer formed at high temperature, [0048]).
Regarding claim 12, Nanver teaches the use of phosphorous as an n-type dopant, so it would be obvious to use it in the n-type doped layer of the combination with Sakamoto, above.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nanver in view of Sakamoto and in further view of van Veen.
Regarding claim 10, Nanver and Sakamoto teach all the limitations of claim 9 as described above.  Nanver and Sakamoto do not teach that the dopant used to form the buried portion of the top electrode is deposited onto the semiconductor structure by a chemical vapor deposition process.
Van Veen teaches forming a dopant layer on a sensor by chemical vapor deposition ([0052]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nanver and Sakamoto to have the dopant deposited by CVD, a matter of selecting a known method of forming a thin, uniform layer in a controllable manner (van Veen, [0052]) with no unexpected result.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nanver in view of Sakamoto and in further view of Pan (US 6,329,218 B1).
Regarding claim 11, Nanver and Sakamoto teach all the limitations of claim 9 as described above.  Nanver and Sakamoto do not teach that the dopants of the same type for the buried portion of the top electrode and the doped layer are different n-type dopants.
	Pan teaches the use of different dopants of the same type in creating a sensor (col. 4 lines 13-20).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nanver and Sakamoto to use two different dopants as taught by Pan, in order to optimize the electrical characteristics of the n-type dopant in a known manner with no unexpected result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881